Breese, J., dissenting. It was argued by the counsel for the plaintiff in error in this cause, that the act of 1857 is void, because it deprived him of a remedy in which he had a vested right by the act of 1849. I do not understand that a party can be said to have a vested right in a remedy. The act of 1857 is remedial as well as that of 1849, and such statutes are not void, though they be of a retrospective nature, provided they do not impair contracts, and only go to confirm existing rights, and in furtherance of the remedy, by curing defects and adding to the means of enforcing existing obligations. In the case of The People v. Livingston, 6 Wend. R. 526, it is said: “As it is undoubtedly competent for the legislature to repeal absolutely, so it is competent, notwithstanding the repeal, to continue the old law in force as to proceedings commenced under it; to substitute another law in place of the old one; and to direct that all future proceedings in the progress of a cause, or the promotion of a right, shall be governed by such new law.” Nor, in my judgment, does this law of 1857, in its terms or principles, violate the obligation of any contract. It goes to confirm and establish the contract of the parties, and to give the very effect to the contract which they intended. The claim set up by plaintiff in error is, that the contract is tainted with usury, and that by the act of 1849 he had a right to the abatement of all beyond legal interest, and that this act of 1857 divests him of this right. I think that, when the rights of parties to a usurious contract are considered, and examined with reference to this act of 1857, this act cannot be viewed in any other light than as regulating the remedy with respect to such contract, and in thus altering the remedy, requiring the party to perform the contract he has made. It would be violating the principles of sound morality for the plaintiff in error to repudiate a contract fairly made. He can have no vested right so to do. Judgment reversed.